Citation Nr: 1416508	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for a corneal scar in the left eye.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the 
	United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1958 to October 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2011, the Veteran and his spouse presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In November 2011, the Board remanded this matter for additional development.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  Relevant evidence has been included in the record since the most recent supplemental statement of the case (SSOC) dated in December 2012.  The evidence has been considered pursuant to December 2012 and August 2013 waivers of initial Agency of Original Jurisdiction review of the evidence.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

It appears that the Veteran has filed a claim for special monthly compensation based on the need for regular aid and attendance of another person or housebound status.  See December 2013 examination on VBMS.  As this matter has not been adjudicated by the agency of original jurisdiction, the matter is referred for the appropriate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran claims entitlement to an increased rating for an eye disorder.  

As the Board noted in the November 2011 remand, the Veteran's claims file has been rebuilt.  At the time of the remand, crucial information necessary for a Board decision was not of record.  For example, the claims file did not contain information regarding when the Veteran had been service connected for his eye disorder.  The record did not contain information regarding the nature of the original injury that led to service connection.  The record also lacked medical evidence detailing the nature of the Veteran's eye disability in the past several years.  As a result of the development conducted pursuant to the November 2011 remand, much of the record has been clarified.  

The Veteran filed his claim for increased rating in June 2009.  In assessing his claim for increased rating, the Board must assess the evidence dated from June 2008, and determine whether higher ratings are due from then.  38 C.F.R. § 3.400.  To do this, the record needs additional medical commentary.

Specifically, an ophthalmologist - preferably the physician who conducted the Veteran's January 2012 VA exam - should comment on the VA treatment records contained in the electronic claims file.  The Board is particularly interested in a physician's analysis of the evidence with an aim to determining whether any data noted in VA treatment records dated since June 2008 indicates central visual acuity that would warrant increased ratings during the relevant periods.  

In its November 2011 remand, the Board requested that any newly included evidence should be included in the claims file prior to completion of the VA examination.  It does not appear that the new evidence was reviewed prior to the January 2012 examination and report.  Stegall v. West, 11 Vet. App. 268 (1998).  

Recent VA treatment records should be included in the claims file as well.  The most recent VA treatment records are dated in November 2012.

Finally, it is noted that the RO requested medical records pertaining to an eye condition from the North Little Rock VA Medical Center in November 2011 for the period of time from 1990 to 1997.  It does not appear that a response was provided.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Include in the claims file any outstanding VA treatment records dating from November 2012.   

2.  Request records pertaining to an eye disorder from the North Little Rock VA Medical Center dating from 1990 to 1997.  

If, after continued efforts to obtain the records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.
 
3.  After the above steps are complete, provide the entire record (paper and electronic claims files) to the examiner who examined the Veteran in January 2012, or to another qualified examiner for a report on any visual acuity measurements noted in the VA treatment records dated from June 2008.  See 38 C.F.R. § 4.79 (2013).  The examiner should note in an addendum report whether it can be determined from the VA treatment records what the Veteran's central visual acuity has been since June 2008.  

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



